Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 1 of 17            FILED
                                                                2019 Feb-26 AM 10:15
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 2 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 3 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 4 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 5 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 6 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 7 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 8 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 9 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 10 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 11 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 12 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 13 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 14 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 15 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 16 of 17
Case 2:19-cv-00331-TMP Document 1 Filed 02/26/19 Page 17 of 17
